Title: To James Madison from John Dawson, [27 September] 1789
From: Dawson, John
To: Madison, James


dear Sir!
Sunday. [Philadelphia, 27 September 1789]
By yesterday’s post of receivd your favour of Friday. Shou’d Trenton be substituted by the Senate I apprehend that your house will not agree to the amendments, and consequently the bill will be lost, and the question as to the permanent seat left open. This I have expected for some time woud be the fate of the business, and upon the whole I do not know but it is the best course it can take. The prospect of acquiring strength by N. Carolina, and the manner in which Potomac has been brought forward and treated, will I think ensure its success at a day not far distant. Whether it will be politic to remain at N. York or to remove to a more Southern position as the temporary seat is doubtful in my mind. I shoud however prefer the latter. The Susqh. appears to be relinquish’d in this place, Mr. Elmer, who pass’d through a few days since having declared that it woud be rejected by the Senate.
I shall leave this on some time tomorrow; will write you from Baltimore on Mr. Jones’ business—shall be happy if you will continue your kind communications & Am, with esteem & respect Yr: Friend & Sert
J Dawson
 